Case 4:19-cv-03363 Document 21-1 Filed on 11/05/19 in TXSD Page 1 of 3




                  EXHIBIT 1
      Case 4:19-cv-03363 Document 21-1 Filed on 11/05/19 in TXSD Page 2 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 GAMCO ASSET MANAGEMENT, INC., on
 behalf of itself and all others similarly situated,     Case No. 4:19-cv-03363

                                    Plaintiff,
                                                         CLASS ACTION
 v.
                                                         JURY TRIAL DEMANDED
 MARK MCCOLLUM, CHRISTOPH BAUSCH,
 KARL BLANCHARD, WILLIAM
 MACAULAY, MOHAMED AWAD,
 ROXANNE DECYK, JOHN GASS, EMYR
 PARRY, FRANCIS KALMAN, DAVID KING,
 GUILLERMO ORTIZ, ANGELA MINAS,
 BERNARD DUROC-DANNER, KRISHNA
 SHIVRAM, DAVID BUTTERS, ROBERT
 MOSES, ROBERT RAYNE and J.P. MORGAN
 SECURITIES LLC,

                                     Defendants.


      [PROPOSED] ORDER APPOINTING GAMCO ASSET MANAGEMENT, INC. AS
        LEAD PLAINTIFF AND APPROVING ITS SELECTION OF LEAD COUNSEL

        Having considered the motion of GAMCO Asset Management, Inc. (“GAMCO”) for

appointment as Lead Plaintiff and approval of its selection of lead counsel,

IT IS HEREBY ORDERED THAT:

        1.      GAMCO’s motion is GRANTED.

        2.      GAMCO is APPOINTED to serve as lead plaintiff pursuant to Section

21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended

by the Private Securities Litigation Reform Act of 1995, in the above-captioned actions and all

related actions consolidated pursuant to paragraph 4 of this Order.

        3.      GAMCO’s selection of lead counsel is APPROVED, and Entwistle & Cappucci
    Case 4:19-cv-03363 Document 21-1 Filed on 11/05/19 in TXSD Page 3 of 3



LLP is APPOINTED as Lead Counsel for the Class.

       4.      Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, any subsequently

filed, removed or transferred actions that are related to the claims asserted in the above-captioned

actions are CONSOLIDATED for all purposes.

       5.      This action shall be captioned “In re Weatherford International plc Securities

Litigation,” and the file shall be maintained under Civ. A. No. 4:19-cv-03363.



IT IS SO ORDERED.

Dated: __________________
                                                     _______________________________
                                                     HON. LYNN N. HUGHES
                                                     UNITED STATES DISTRICT JUDGE
